NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the Federal Circuit
ELWOOD J. NOREEN,
C'laimant-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, _
Resp0ndent-Appellee.
2011-7097 `
Appea1 from the United States C0urt of Appea1s for
Veterans C1aims in 07-2514, Judge Lawrence B. Hage1.
ON MOTION
Bef0re GAJARSA, Circuit Judge.
0 R D E R
Up0n consideration of E1wo0d J. Noreen’s motion to
supplement the record,
IT ls ORDERED THA'1‘:
The motion is granted

N0REEN v. DvA 2
FOR THE COURT
 1 5  /s/ Jan H01'ba1y
Date Jan H0rba1y
C1erk
cc: Elw00d J. N0reen leo
Jane C. Dempsey, Esq. jj §§ mg
'rEF'i, ,§»?."¢1'%‘;‘%?n
s19
mm -1 6 2011
JN|lDm\\!
dill